Citation Nr: 9927168	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  98-14 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO).


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Although the veteran did not initially respond to the RO 
requests that he complete a 'stressor letter', or give 
specific dates, locations, and names of any stressful events 
during his service in the Vietnam Era, we note that he 
ultimately provided some details of incidents, and that his 
personnel records have not been sent to the USASCRUR to see 
if any information can be provided to confirm or verify the 
veteran's accounts.  Thus, we find that his claim must be 
remanded for this development.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all health care providers 
who have treated him for PTSD or other 
anxiety disorders, including all 
treatment provided at VA facilities.  The 
RO should then obtain all records not 
already of record.

2.  The RO should advise the veteran that 
it is to his advantage to submit more 
specific and any verifying information 
that he can regarding his stressors he 
claims to have experienced in service, 
including the names of those he served 
with.  He should be informed that he may 
submit statements from fellow service 
members or others who witnessed or knew 
of the alleged events at the time of 
their occurrence. 

3.  The RO should ensure that a complete 
copy of the veteran's service personnel 
records is associated with his claims 
folder, taking corrective action where 
necessary.  

4.  The RO should next send all available 
information currently and previously 
given by the veteran concerning his 
active service, and his service personnel 
records to the USASCRUR to see if any 
information can be provided to confirm or 
verify the occurrence of the veteran's 
claimed stressors.  

In addition to a request for specific 
information as to the events described, 
the USASCRUR should be encouraged to 
send, if available, information about the 
nature and activities of the veteran's 
unit.  

5.  The RO should then review the 
veteran's claim, and determine whether it 
can now be granted.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the case 
and with a reasonable period of time 
within which to respond thereto.  The 
case should then be returned to the Board 
for further review, as appropriate.

The Board wishes to express its gratitude in advance to the 
RO for it's assistance in this matter and trusts that it will 
attend to it in a timely fashion



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).






